Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted by the applicant on 11/20/208 have been reviewed and accepted.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic discussion with Attorney Luiz von Paumgartten on (02/05/2021).
The application has been amended as follows: 

Claim 15: A method, comprising: 
receiving, at an Information Handling System (IHS), collaboration session content gathered by a remote IHS, wherein the collaboration session content comprises: video feed content, whiteboarding feed content from a touchscreen display, and overlay content from at least one sensor, and wherein the collaboration session content is prioritized by the remote IHS according to a position using data obtained from at least one sensor and a context of a remote participant, wherein the position is selected from the group consisting of: near-field, mid-field, and far-field, wherein near-field is when the participant is less than 3 feet from the touchscreen display, mid-field is when the participant is between 3 feet and 10 feet from the touchscreen display, and far-field is when the participant is more than 10 feet from the touchscreen display; and 
reproducing the collaboration session content.
	
Claim 16: Cancelled


Claim 18: A hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS), cause the IHS to: 
feed content from a touchscreen display, and overlay content during a collaboration session; 
determine a position and a context of a participant within the video feed content of the collaboration session, wherein the position is selected from the group consisting of: near-field, mid-field, and far-field, wherein near-field is when the participant is less than 3 feet from the touchscreen display, mid-field is when the participant is between 3 feet and 10 feet from the touchscreen display, and far-field is when the participant is more than 10 feet from the touchscreen display; 
prioritize each of the video feed content, the whiteboarding content, and the overlay content, in response to the position and the context; and 
transmit the prioritized video feed content, whiteboarding content, and overlay content to a remote IHS.

Claim 19: Cancelled

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding Independent claims 1, 15, and 18:
The claims are deemed to be allowable over the prior art as neither Gadnir et al (US 20180098026 A1) nor Huang et al. (US 6399937 B1) nor Griffin et al. (US 20180176270 A1) nor Fernandes et al. (US 20190149772 A1) nor Andrews et al. (US 20130067524 A1) nor Ma et al. (US 20160219088 A1) nor Sayeed et al. (US 20130141519 A1) nor Huang et al (US 6399937 B1) nor Gindele et al. (US 20080192115 A1) nor the combination teach or suggest the limitations of the independent claims 1, 15, and 18, specifically “classify the participant based upon the position of the participant with respect to an electronic display coupled to the IHS, as: near-field, mid-field or far- field, wherein near-field is when the participant is less than 3 feet from the electronic display, mid-field is when the participant is between 3 feet and 10 feet from the electronic display, and far-field is when the participant is more than 10 feet from the electronic display” in combination with other elements recited in the claim.

	Gadnir is different in that Gadnir does not disclose the definitions provided limiting the field segmenting when classifying a participant of a collaboration session, and therefore does not disclose “classify the participant based upon the position of the participant with respect to an electronic display coupled to the IHS, as: near-field, mid-field or far- field, wherein near-field is when the participant is less than 3 feet from the electronic display, mid-field is when the participant is between 3 feet and 10 feet from the electronic display, and far-field is when the participant is more than 10 feet from the electronic display”.

Huang is different in that the specific distance values are wildly different. 
Griffin teaches the pairing interface 230 may be configured to detect when a user is within range of the conference room, the conference room device 200, or some other geographic location marker. For example, the pairing interface 230 may determine when the user is within a threshold distance of the conference room device 200 or when the user is within range of a sensor of the conference room device 200. The pairing interface may include one or more sensors including, an ultrasonic sensor, a time-of-flight sensor, a microphone, a Bluetooth sensor, a near-field communication (NFC) sensor, or other range determining sensors.
Griffin is different in that Griffin does not disclose the definitions provided limiting the field segmenting when classifying a participant of a collaboration session, and therefore does not disclose “classify the participant based upon the position of the participant with respect to an electronic display coupled to the IHS, as: near-field, mid-field or far- field, wherein near-field is when the participant is less than 3 feet from the electronic display, mid-field is when the participant is between 3 feet and 10 feet from the electronic display, and far-field is when the participant is more than 10 feet from the electronic display”.
Fernandes teaches wherein to prioritize the collaboration session content, the program instructions, upon execution by the processor, further cause the IHS to transmit metadata to the remote IHS with different priority indicators for each different content (0017, 0048, 0051, 0056; Fig 7A; prioritizing videos for displaying streams (different content) received from one device by another device (equivalent to the other HIS system) using metadata and configuration information)
Fernandes is different in that Fernandes does not disclose the definitions provided limiting the field segmenting when classifying a participant of a collaboration session, and therefore does not disclose 
	Andrews discloses further cause the IHS to allocate different amounts of uplink bandwidth to each different content (0033, different streams are allocated bandwidth based on the priority of the stream)
Ma teaches further cause the IHS to transmit higher priority content while withholding lower priority content (0105; determining by the system whether to drop low priority packets, nor carrying important video frame, (equivalent transmit higher priority content and withholding lower priority content)
Sayeed teaches wherein the digitally generated image comprises a silhouette of the participant (0004; displaying a silhouette image of a video conferencing meeting)
Gindele teaches wherein near-field is when the participant is within less than a first distance from a camera of the remote IHS, (0021; 0024; 0036; determining the distances between an object (participant) in the image and the camera (equivalent to camera of the remote IHS); the system uses multiple ranges and distance threshold parameters (wherein a first range is equivalent to near-field)) far-field is when the participant is greater than a second distance from the camera of the remote IHS, , (0021; 0024; 0036; determining the distances between an object (participant) in the image and the camera (equivalent to camera of the remote IHS); the system uses multiple ranges and distance threshold parameters (wherein a third range is equivalent to far-field)) and mid-field is when the participant is between the first distance and the second distance from the camera of the remote IHS, (0021; 0024; 0036; determining the distances between an object (participant) in the image and the camera (equivalent to camera of the remote IHS); the system uses multiple ranges and distance threshold parameters (wherein a second range is equivalent to 
Andrews, Ma, Sayeed, and Gindele do not disclose the definitions provided limiting the field segmenting when classifying a participant of a collaboration session, and therefore does not disclose “classify the participant based upon the position of the participant with respect to an electronic display coupled to the IHS, as: near-field, mid-field or far- field, wherein near-field is when the participant is less than 3 feet from the electronic display, mid-field is when the participant is between 3 feet and 10 feet from the electronic display, and far-field is when the participant is more than 10 feet from the electronic display”.

In the examiners opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify conferencing systems to include “classify the participant based upon the position of the participant with respect to an electronic display coupled to the IHS, as: near-field, mid-field or far- field, wherein near-field is when the participant is less than 3 feet from the electronic display, mid-field is when the participant is between 3 feet and 10 feet from the electronic display, and far-field is when the participant is more than 10 feet from the electronic display” in combination with other elements recited in the claim.

Therefore independent claims 1, 15, and 18 are deemed to be allowable over the prior art, and dependent claims, 3-14, 17, and 20 are deemed to be allowable in light of their dependencies from allowable claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451